United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3795
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                    Isaias Perez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                             Submitted: July 2, 2018
                               Filed: July 9, 2018
                                  [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      The district court1 imposed an above-Guidelines-range sentence upon Isaias
Perez, who violated the conditions of his supervised release. Counsel seeks

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
permission to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), challenging the reasonableness of Perez’s sentence. We affirm.

        After careful review, we conclude that the district court did not abuse its
discretion in imposing a sentence above the Guidelines range. See United States v.
Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (applying a deferential
abuse-of-discretion standard to the evaluation of a revocation sentence). The record
reflects that the 36-month prison sentence and 8-year term of supervised release were
within the relevant statutory maximums, see 18 U.S.C. § 3583(e)(3) (providing for
a maximum prison term of 5 years if the underlying offense is a Class A felony); cf.
United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir. 2000) (explaining that
the maximum period of supervised release for a violation of 21 U.S.C. § 841(b)(1)(C)
is life), and the court carefully considered and discussed the relevant section 3553(a)
factors, see United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004).

     Accordingly, we grant counsel leave to withdraw, and affirm the district court’s
judgment.
                    ______________________________




                                         -2-